Exhibit 10.19

BROADCASTING MEDIA PARTNERS, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

REFERENCE NUMBER: 2007-SE

SECTION 1. GRANT OF RESTRICTED STOCK UNIT AWARD.

(a) Award. On the terms and conditions set forth in this Agreement and each
Notice of Restricted Stock Unit Award referencing this Agreement (the “Notice”),
Broadcasting Media Partners, Inc. (the “Company”) hereby grants the Participant
the Restricted Stock Units (and, where indicated in the Notice, Broadcast Media
Partners Holdings, Inc. (“Holdings”), grants the Restricted Preferred Stock
Units) under the terms set forth in the Notice (collectively the “Units”)
pursuant to and in accordance with the terms of the Broadcasting Media Partners,
Inc. 2007 Equity Incentive Plan (“Plan”). Each Notice, together with this
referenced Agreement, shall be a separate award governed by the terms of this
Agreement and the Plan (except to the extent otherwise set forth in the Notice).

(b) Adjustment of Award. The number of Units subject to this Award is subject to
adjustment following the occurrence of certain events affecting the Company, as
provided in Section 10 of the Plan.

(c) Equity Incentive Plan and Defined Terms. The Units are granted under and
subject to the terms of the Plan. Capitalized terms are defined in Section 8 of
this Agreement and in the Plan.

SECTION 2. SECURITIES LAW ISSUES.

(a) Securities Not Registered. Neither the Units nor the underlying Shares have
been registered under the Securities Act. To the extent any securities are
deemed issued in respect of the Units, they are being issued to the Participant
in reliance upon either (i) a registration of such securities under applicable
securities laws or (ii) an exemption from registration under applicable
securities laws.

(b) Participant Representations. The Participant hereby confirms that he or she
has been informed that any securities issued pursuant to this Award are
“restricted securities” under the Securities Act which may not be resold or
transferred unless they are first registered under the Securities Act or unless
an exemption from such registration is available. Accordingly, the Participant
hereby represents and acknowledges as follows:

 

  (i) The Units and any Shares issued in settlement thereof are being acquired
for investment, and not with a view to sale or distribution thereof;

 

  (ii) The Participant is prepared to hold the Units and any Shares issued in
settlement thereof for an indefinite period and is aware that Rule 144
promulgated under the Securities Act (which exempts certain resales of
securities) is not presently available to exempt the resale of the Units and any
Shares issued in settlement thereof from the registration requirements of the
Securities Act.

 



--------------------------------------------------------------------------------

  (iii) The Participant is an “accredited investor” within the meaning of Rule
501(e) of Regulation D of the Securities Act by virtue of the Participant’s
position with the Company, income, assets or otherwise.

(c) Registration. Except as set forth in this Section 2(c), the Company may, but
shall not be obligated to, register or qualify the award of the Units or Shares
issued in settlement thereof to the Participant under the Securities Act or any
other applicable law, except, solely with respect to Participants who are
signatories to or have executed a joinder with respect to the Registration
Rights Agreement (with respect to the Shares issued in settlement of this
Award), as required under the Registration Rights Agreement. The Company shall
register the Shares issued in settlement of this Award on a Form S-8, in
ordinary course, upon becoming eligible to do so.

(d) Additional Restrictions. The Units and any Shares issued in settlement
thereof are subject to such additional restrictions as are set forth in the
Stockholders Agreement and any employment or consulting agreement between the
Participant and the Company or any Subsidiary or Affiliate, as well as such
other restrictions that in the judgment of the Company are legally required to
achieve compliance with the Securities Act or the securities laws of any state
or any other law.

(e) Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents that in the judgment of the
Company are required to carry out or effect one or more of the obligations or
restrictions imposed on the Participant, Units or Shares pursuant to the
provisions of this Agreement or to comply with applicable laws.

SECTION 3. TRANSFER

(a) General Rule. The Units may not be transferred to any person other than to
the Company or to a Permitted Transferee.

(b) Transferee Obligations. If the Units are transferred to a Permitted
Transferee, such Permitted Transferee must, as a condition precedent to the
validity of such transfer, acknowledge in writing to the Company that such
person is bound by the provisions of this Agreement to the same extent as if
such Units were retained by the Participant.

SECTION 4. SETTLEMENT OF UNITS.

(a) Time of Settlement. Subject to the terms of the Plan, the Notice and this
Agreement, the Units shall be settled at such time and in such form as is set
forth in the Notice. Prior to settlement of the Units by the delivery of Shares,
the Participant (if not already a party to the Stockholders Agreement with
respect to such Shares) must enter a joinder to the Stockholders Agreement,
unless the Company elects to settle the Units in cash, in which case such
joinder shall not be required.

(b) Shareholder Rights. The Participant (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Units.

(c) Withholding Requirements. Settlement amounts will be less applicable
required income and employment tax withholdings unless the Participant makes
alternative provision for tax withholding with the Company.

 

2



--------------------------------------------------------------------------------

(d) Legend. The Shares issued in settlement of the Units shall, unless otherwise
determined by the Company, bear the following legend:

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT. SUCH AGREEMENT INCLUDES RESTRICTIONS
AND LIMITATIONS ON THE TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE.”

(e) No Fractional Shares. No scrip or fractional certificates will be issued
with respect to any Shares issued in settlement of the Units. If a Participant
would otherwise be entitled to receive fractional Shares in respect of the
Units, the Company shall round the number of Shares to be received to the
closest whole Share; provided that in no event shall a Participant receive more
than the total number of Shares subject to the Award. If the number of Shares
received by a Participant has been rounded down, the Company shall record the
amount of such fractional Shares in a book entry account and shall issue one or
more whole Shares in respect of such amount on the last settlement date
applicable to such Award; provided, however, if a Participant’s account is
credited with fractional Shares on the date immediately prior to the expiration
or termination of the Award, the Company shall pay the Participant cash in lieu
of such fractional Shares.

SECTION 5. RESTRICTIONS ON SHARES.

(a) Drag-Along Rights. Shares issued in settlement of the Units shall be subject
to the Drag-Along Rights as set forth in Sections 4.2 and 4.3 of the
Stockholders Agreement (whether or not the Participant is a signatory thereof),
the provisions of such Sections 4.2 and 4.3 of the Stockholders Agreement to
apply mutatis mutandis to this Agreement. The Participant shall be deemed to
have appointed each member of the Principal Investors, with full power of
substitution, as the Participant’s true and lawful representative and
attorney-in-fact, in such Participant’s name, place and stead, to execute and
deliver any and all agreements that the members of the Principal Investors
reasonably believe are consistent with the purposes of Sections 4.2 and 4.3 of
the Stockholders Agreement. The foregoing power of attorney is coupled with an
interest and shall continue in full force and effect notwithstanding the
subsequent death, incapacity, bankruptcy or dissolution of any Participant.

(b) Tag-Along Rights. Shares issued in settlement of the Units shall be subject
to the Tag-Along Rights as, and to the extent, set forth in Section 4.1 of the
Stockholders Agreement (whether or not the Participant is a signatory thereof),
the provisions of such Section 4.1 of the Stockholders Agreement to apply
mutatis mutandis to this Agreement.

(c) Transfer of Shares. Other than as set forth in the Stockholders Agreement or
any other applicable agreement entered into by the Company and the Participant,
any Shares issued in settlement of the Units may not be transferred to any
person other than to the Company or to a Permitted Transferee (in accordance
with the terms of the Stockholders Agreement or any other applicable agreement
entered into by the Company and the Participant). Notwithstanding the above, the
first sentence of this paragraph 5(c) shall cease to apply as to any Shares upon
an Initial Public Offering, subject to the Stockholders Agreement or other
applicable agreement

 

3



--------------------------------------------------------------------------------

between the Company and the Participant. If the Shares are transferred to a
Permitted Transferee, such Permitted Transferee must, as a condition precedent
to the validity of such transfer, acknowledge in writing to the Company that
such person is bound by the provisions of this Agreement to the same extent such
Shares would be so subject if retained by the Participant.

(d) Voting Rights. The Participant hereby appoints each Principal Investor as
its proxy to vote the Shares issued in settlement of the Units, whether at a
meeting or by written consent in accordance with the provisions of Section 2 of
the Stockholders Agreement (whether or not the Participant is required by the
Company to execute a joinder to the Stockholders Agreement pursuant to Section 4
hereof). The proxy granted hereby is irrevocable and coupled with an interest
sufficient in law to support an irrevocable power. Solely with respect to
Participants who have executed a joinder to the Stockholders Agreement, this
proxy shall not be used to affect any amendment pursuant to the Stockholders
Agreement and Registration Rights Agreement, which, by its terms, Discriminates
(as defined in the Registration Rights Agreement) against the holders of
Management Shares (as such term is defined in the Stockholders Agreement);
provided that it is understood and agreed that, for the purposes of interpreting
and enforcing this proxy, amendments that affect all Stockholders (as such term
is defined in the Stockholders Agreement) will not be deemed to Discriminate
against the holders of Management Shares simply because holders of such shares
(i) own or hold more or less Shares than any other Stockholders, (ii) invested
more or less money in the Company or its direct or indirect subsidiaries than
any other Stockholders or (iii) have greater or lesser voting rights or powers
than any other Stockholders. Notwithstanding the above, this paragraph 5(d)
shall cease to apply as to any such Shares upon the termination of the
Stockholders Agreement as to such Shares, subject to any other applicable
agreement entered into by the Company and the Participant.

(e) Forfeiture of Shares upon Termination for Cause. Except as expressly set
forth in the Notice, the Shares issued in settlement of the Units shall be
forfeited without payment therefor in the event the Participant’s Service is
terminated for Cause.

(f) Additional Shares or Substituted Securities. In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a
form other than stock, a spin-off, a stock split, an adjustment in conversion
ratio, a recapitalization or a similar transaction affecting the Company’s
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as an
ordinary cash dividend) which are by reason of such transaction distributed with
respect to any of the Shares subject to this Section 5 or into which such Shares
thereby become convertible shall immediately be subject to this Section 5.

SECTION 6. CALL RIGHT.

(a) Call Right. If the Participant’s Service with the Company ceases for any
reason, the Company shall have the right (but not an obligation) to call any
Shares issued in settlement of the Units on such termination (or at any time
thereafter).

(b) Exercise Notice. In the event the Company wishes to exercise its Call Right,
the Company shall notify the Participant (or any Permitted Transferee to whom
the Shares have been transferred) by written notice that the Company has elected
to exercise such right, and the number of Shares with respect to which the right
is being exercised.

 

4



--------------------------------------------------------------------------------

(c) Execution of Call. The closing of any purchase and sale pursuant to the Call
Right shall take place at the principal office of the Company as soon as
reasonably practicable and in no event later than thirty (30) days after the
date of the Company’s exercise notice described in Section 6(b) or at such other
time and location as the parties to such purchase may mutually determine.

(d) Purchase Price. If the Company exercises the Call Right, the Participant
shall sell, and shall cause any Permitted Transferee to whom Shares have been
transferred to sell (and such Permitted Transferee shall sell), to the Company
all of the Shares subject to the Call Right and the Company shall purchase each
such Share for its Fair Market Value on the date of the closing. The Company
shall make commercially reasonable efforts, as determined by the Board of
Directors in good faith, to pay all or any portion of the repurchase price in
cash. However, if the Company cannot make all or any portion of the payment in
cash it shall issue a promissory note with a principal amount equal to the
amount of the repurchase price which was not paid in cash (e.g., the full amount
or a portion thereof, as applicable), on which interest will accrue on the
principal thereof at a rate equal to the higher of (i) the underpayment rate in
respect of certain installment sales under Section 453 of the Internal Revenue
Code of 1986, as amended, if applicable, and (ii) prime rate plus two percent,
under which the principal, together with the interest thereon, will become due
and payable, to the extent commercially reasonable (as determined by the Board
of Directors), in three equal annual installments, payable on the first, second
and third anniversaries of the date of issuance thereof.

(e) Lapse of Rights. The Notice shall specify the date, if any, on which the
Call Right shall lapse.

(f) Additional Shares or Substituted Securities. In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a
form other than stock, a spin-off, a stock split, an adjustment in conversion
ratio, a recapitalization or a similar transaction affecting the Company’s
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as an
ordinary cash dividend) which are by reason of such transaction distributed with
respect to any of the Shares subject to the Call Right or into which such Shares
thereby become convertible shall immediately be subject to this Section 6.

(g) Termination of Rights as Shareholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 6,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 7. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary or Affiliate employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

(b) Notification. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
or a nationally recognized overnight express mail service with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

(c) Entire Agreement. This Agreement, the Notice, the Plan, the Stockholders
Agreement (or such other stockholders agreement entered into by the Company and
the Participant) and any employment or consulting agreement between the
Participant and the Company constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(d) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(e) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to be
join herein and be bound by the terms hereof.

(f) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 8. DEFINITIONS.

(a) “Agreement” shall mean this Restricted Stock Unit Award Agreement.

(b) “Call Right” shall mean the Call Right described in Section 6 of this
Agreement.

(c) “Company” shall have the meaning described in Section 1(a) of this
Agreement.

(d) “Company Securities” shall mean collectively the Class A Stock, Class L
Stock and Preferred Stock, or such other class or kind of shares or other
securities resulting from an event described in Section 10 of the Plan, and when
used with respect to an Investment, only such securities used in the calculation
of such Investment, and solely for purposes of determining cash proceeds or
other cash distributions in respect of Company Securities, “Company Securities”
shall include non-cash proceeds in respect of and other securities in exchange
for Company Securities.

 

6



--------------------------------------------------------------------------------

(e) “Disability” shall mean “disability” as defined in any employment or other
agreement between the Company and the Participant governing the provision of
Service by the Participant to the Company and its Affiliates, and shall be
interpreted in accordance with the procedures set forth therein. In the absence
of such an agreement, “Disability” shall mean the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(f) “Fair Market Value”, for purposes of the Notice and Section 6 hereof, and
except as otherwise modified in the Notice, shall mean with respect to any Share
(i) prior to an Initial Public Offering, the fair value of such Share based on
an independent, third party valuation obtained by the Company from a nationally
recognized appraiser and without any liquidity or minority discounts and (ii) on
and after an Initial Public Offering, Fair Market Value shall mean the average
closing price of a Share over a period of 90 calendar days (45 days before and
45 days after the date of such valuation or, if the Shares are not publicly
traded during any portion of such period, such other 90-day period that most
closely resembles that period) (subject to appropriate equitable adjustments if
Company Securities, other than the Shares, remain outstanding at the time of
determination). Prior to an Initial Public Offering, when determining the Fair
Market Value, the Participant may obtain a second independent, third party
valuation from a nationally recognized appraiser. In the event the Participant’s
valuation is within ten percent (10%) of the Company’s valuation, the average of
the two valuations shall be used. In the event the Participant’s valuation is
greater than one hundred ten percent (110%) of the Company’s valuation, the
Company and the Participant shall submit to binding baseball-type arbitration
before a single arbitrator, conducted in accordance with the commercial
arbitration rules of the AAA. The Company shall pay the reasonable costs of the
arbitrator. If the arbitrator selects the Participant’s valuation, the Company
shall reimburse the Participant for the reasonable cost of the Participant’s
valuation and the Participant’s reasonable legal fees in conducting the
arbitration.

(g) “Good Reason” shall mean “good reason” as defined in any employment or other
agreement between the Company and the Participant governing the provision of
Service by the Participant to the Company and its Affiliates, and shall be
interpreted in accordance with the procedures set forth therein. In the absence
of such an agreement, there shall be no good reason.

(h) “Initial Public Offering” shall mean (i) “initial public offering” as
defined in the Stockholders Agreement and (ii) Company Securities otherwise
becoming traded on a national securities exchange.

(i) “Notice” shall have the meaning described in Section 1(a) of this Agreement.

(j) “Participant” shall mean the person named in the Notice.

(k) “Permitted Transferee” shall mean “permitted transferee” as defined in the
Stockholders Agreement.

(l) “Plan” shall have the meaning described in Section 1(a) of this Agreement.

(m) “Principal Investors” shall mean the “principal investors” as defined in the
Stockholders Agreement.

 

7



--------------------------------------------------------------------------------

(n) “Protected Termination” shall mean, with respect to a Participant, a
termination of such Participant’s Service (i) by the Company without Cause,
(ii) due to the Participant’s death or Disability, or (iii) by the Participant
with Good Reason.

(o) “Qualified Public Offering” shall mean a “qualified public offering” as
defined in the Stockholders Agreement.

(p) “Registration Rights Agreement” shall mean the Participation, Registration
Rights and Coordination Agreement by and among the Company, Broadcast Media
Partners Holdings, Inc., Umbrella Acquisition, Inc. and Certain Persons who will
be stockholders of the Company, dated as of March 29, 2007, as amended from time
to time.

(q) “Share” shall mean, with respect to any class of Units, the type and class
of stock that is referenced as to such Units as set forth in the Notice, or any
security which is exchanged therefor, in any case as may be adjusted in
accordance with Section 10 of the Plan (if applicable).

(r) “Stockholders Agreement” shall mean the Stockholders Agreement by and among
the Company Broadcast Media Partners Holdings, Inc., Umbrella Acquisition, Inc.
and Certain Stockholders of Broadcasting Media Partners, Inc., dated as of
March 29, 2007, as amended from time to time.

(s) “Units” shall have the meaning described in Section 1(a) of this Agreement.

 

8